—Order of disposition, Family Court, New York County (Judith L. Sheindlin, J.), entered July 17, 1992, which terminated respondent mother’s parental rights and transferred guardianship and custody of the subject child to petitioner agency for the purpose of adoption, following a fact-finding determination that respondent had permanently neglected the child, unanimously affirmed, without costs.
The court properly found that despite petitioner’s diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]), respondent mother’s failure to maintain contact or plan realistically for the child’s *488future supports a finding of permanent neglect (Matter of Star Leslie W., 63 NY2d 136, 142-143). Such planning responsibilities also apply to parents, such as respondent, who are incarcerated (Matter of Gregory B., 74 NY2d 77, 89). Concur— Wallach, J. P., Ross, Asch and Rubin, JJ.